Citation Nr: 1133759	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-32 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date prior to September 11, 2006, for the grant of service connection for right knee arthritis.

2.  Entitlement to an earlier effective date prior to April 26, 2006, for the grant of service connection for left knee arthritis.

3.  Entitlement to an earlier effective date prior to April 26, 2006, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an earlier effective date prior to September 11, 2006, for the grant of service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in June 2011.

The issue of entitlement to an earlier effective date prior to April 26, 2006, for the grant of service connection for tinnitus being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  A May 1968 rating decision denied the claims for service connection for a left knee disability and hearing loss.  The Veteran did not appeal the rating  decision, and there are no outstanding motions for reconsideration or claims of clear and unmistakable error.

2.  A March 1976 rating decision confirmed the denial for the claims for service connection for a left knee disability and hearing loss.  The Veteran did not appeal the rating  decision, and there are no outstanding motions for reconsideration or claims of clear and unmistakable error.

3.  A March 2007 rating decision effectuated a grant of service connection for left knee arthritis and assigned a 10 percent rating effective April 26, 2006; a grant of service connection for bilateral hearing loss and assigned a noncompensable rating effective April 26, 2006, and a grant of service connection for right knee arthritis and assigned a noncompensable rating effective September 11, 2006.  

3.  The Veteran did not file a notice of disagreement with the effective date within one year of the issuance of the March 2007 rating decision.

4.  The Veteran's initial claim of service connection for a lumbar spine disability was received by the RO on September 11, 2006, more than one year following the Veteran's separation from military service. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to September 11, 2006, for the grant of service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 5101, 5110, 7103, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.201, 20.302, 20.1000, 20.1001, 20.100, 20.1103, 20.1105 (2010).

2.  The requirements for an effective date prior to April 26, 2006, for the grant of service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 5101, 5110, 7103, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.201, 20.302, 20.1000, 20.1001, 20.100, 20.1103, 20.1105 (2010).

3.  The requirements for an effective date prior to April 26, 2006, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110, 7103, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.201, 20.302, 20.1000, 20.1001, 20.100, 20.1103, 20.1105 (2010).

4.  The criteria for award of an effective date prior to September 11, 2006, for the grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2010), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board notes that the RO issued evidence development letters dated in May 2006 and September 2006, in which the RO advised the Veteran of the evidence needed to substantiate his claims of service connection for a left and right knee disability, bilateral hearing loss, and a lumbar spine disability.  The Veteran was also advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA. The Veteran was further advised to inform the RO if there was any other evidence or information that he believes pertains to his claims.  Additionally, the Veteran was told of the criteria used to award disability ratings and the criteria for assigning an effective date by way of an August 2008 letter.  See Dingess/Hartman, supra.  Thus, the Board finds that VA has satisfied the notification requirements of the VCAA.

Moreover, the Board notes that in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Effective Date - Bilateral Knee Disability and Bilateral Hearing Loss

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In considering the evidence of record under the laws and regulations at set forth above, the Board finds that April 26, 2006, is the correct date for the grant of service connection for a left knee disability and bilateral hearing loss, and September 11, 2006, is the correct date for the grant of service connection for a right knee disability.  While the appellant has alleged that he is entitled to an  effective date prior to April 26, 2006, for the grant of service connection for a left knee disability and bilateral hearing loss, and prior to September 11, 2006, for the grant of service connection for a right knee disability, there is no basis under the governing legal criteria to establish that an earlier effective date is warranted.

The Veteran first presented his claim for service connection for a left knee disability and hearing loss in a VA Form 21-526, Veteran's Application for Compensation or Pension, which was received on January 15, 1968.  The claims were denied in a rating decision dated in May 1968.  The Veteran did not appeal that determination within a year following notice of the May 1968 decision, and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.

In July 1975, the Veteran submitted an informal claim for service connection for a left knee disability and hearing loss.  The claims were denied in a March 1976 decision.  The Veteran did not appeal that determination within a year following notice of the March 1976 decision, and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.

Finally, in April 2006, the Veteran submitted an informal claim for service connection for a left knee disability and hearing loss.  The Veteran submitted an informal claim for a right knee disability in September 2006.  As noted, a March 2007 rating decision effectuated a grant of service connection for left knee arthritis and assigned a 10 percent rating effective April 26, 2006; a grant of service connection for bilateral hearing loss and assigned a noncompensable rating effective April 26, 2006, and a grant of service connection for right knee arthritis and assigned a noncompensable rating effective September 11, 2006.  The Veteran did not appeal that determination within a year following notice of the March 2007 decision, and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.

In July 2008, the Veteran submitted a claim for an earlier effective date for the grant of service connection for a left knee disability, a right knee disability, and bilateral hearing loss.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court of Appeals for Veterans Claims (Court) held that, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).

The Board has found no indication that the Veteran filed a timely notice of disagreement with the May 1968, March 1975, or March 2007 rating decisions.   Rating decisions that are not appealed become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  A claimant has one year from notification of a decision of the agency of original jurisdiction to file the notice of disagreement, and the decision becomes final if a notice of disagreement is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2010).

The Veteran did not submit any correspondence in the year following the May 1968 or March 1975 rating decisions.  Consequently, a notice of disagreement was not received with regard to either decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  In March 2008, the Veteran submitted a statement disagreeing with rating assigned for the right and left knee disability.  The Veteran did not mention the effective date of the grant of service connection.  Indeed, the Veteran offered no indication that he was dissatisfied with the effective dates assigned and did not otherwise indicate that any future correspondence with respect to the effective date was forthcoming.

The Board recognizes that VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  EF v. Derwinski, 1 Vet. App. 324 (1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the Board must interpret an appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.  In this case, the Veteran's March 2008 statement may not be even broadly construed as a notice of disagreement.

Indeed, the Veteran never expressed any disagreement with the effective date for the grant of service connection for a left and right knee disability and bilateral hearing loss until July 2008.  Although the Veteran's July 2008 statement can be clearly construed as a new claim for an earlier effective date for a left and right knee disability and bilateral hearing loss, in Rudd, the Court made clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.   Consequently, the finality of the effective date that was set in the March 2007 rating decision precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  Absent a CUE claim, the Veteran's claims must be dismissed.

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than April 26, 2006, for the award of service connection for left knee arthritis and bilateral hearing loss and an effective date earlier than September 11, 2006, for the award of service connection for right knee arthritis.   Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran's filing a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Effective Date - Lumbar Spine Disability

Under applicable criteria, if a claim is received within one year after separation from service the effective date assigned will be the day following separation from active service or date entitlement arose; otherwise date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of date of the receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran has contended that the effective date for the award of service connection for a lumbar spine disability should be earlier than September 11, 2006, because he filed claims in 1968 and 1975.  

Review of the record reveals that, on September 11, 2006, the RO received a statement from the Veteran in which he indicated he was seeking compensation benefits for a low back disability.  The Veteran's September 2006 statement clearly constitutes an informal claim for service connection for a lumbar spine disability.  See 38 C.F.R. § 3.155.

In a rating decision dated in July 2008, the RO granted service connection for degenerative disc disease of the lumbar spine, and assigned an effective date of September 11, 2006, which corresponds to the date of receipt of his initial claim.  The RO explained that the effective date was granted from the date the Veteran first filed a claim for his disability.

Review of the record reveals that the earliest document that can be construed as either a formal or informal claim of service connection for a lumbar spine disability was received by the RO on September 11, 2006.  As such, this is the earliest date from which the Veteran's claim for service connection for a lumbar spine disability can be granted.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i)(2010).  Therefore, the Board finds that the current effective date, September 11, 2006, is proper under applicable law and regulation.  

A review of the record reveals that the Veteran filed claims of entitlement to service connection for a foot condition, a knee condition, and an ear condition when he filed his claim in January 1968 and he filed a claim of entitlement to service connection for a left knee disability and hearing loss when he filed a claim in July 1975.  `The Veteran did not file a claim of entitlement to service connection for a lumbar spine disability until September 11, 2006.  

In summary, the Board finds that the Veteran has not asserted any basis under the law for assignment an effective date earlier than September 11, 2006, for the grant of service connection for a lumbar spine disability.  Furthermore, the Board believes that there is no dispute as to the underlying facts relevant to the assignment of the effective date of September 11, 2006, for the grant of service connection for a lumbar spine disability.  Therefore, the Board believes that this is a case in which the law and not the evidence is dispositive, and thus, that the appeal must be terminated because of the lack of entitlement under the law.  See Sabonis, supra.   


ORDER

Entitlement to an earlier effective date prior to September 11, 2006, for the grant of service connection for right knee arthritis is denied.

Entitlement to an earlier effective date prior to April 26, 2006, for the grant of service connection for left knee arthritis is denied.

Entitlement to an earlier effective date prior to April 26, 2006, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an earlier effective date prior to September 11, 2006, for the grant of service connection for degenerative joint disease of the lumbar spine is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


